UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D. C. 20549 FORM N-CSR Investment Company Act file number811-07507 DWS Investments VIT Funds (Exact Name of Registrant as Specified in Charter) 345 Park Avenue New York, NY 10154-0004 (Address of Principal Executive Offices) (Zip Code) Registrant’s Telephone Number, including Area Code: (201) 593-6408 Paul Schubert 100 Plaza One Jersey City, NJ 07311 (Name and Address of Agent for Service) Date of fiscal year end: 12/31 Date of reporting period: 12/31/2010 ITEM 1. REPORT TO STOCKHOLDERS DECEMBER 31, 2010 ANNUAL REPORT DWS INVESTMENTS VIT FUNDS DWS Small Cap Index VIP Contents 4 Performance Summary 5 Information About Your Fund's Expenses 6 Management Summary 7 Portfolio Summary 8 Investment Portfolio 43 Statement of Assets and Liabilities 43 Statement of Operations 44 Statement of Changes in Net Assets 46 Financial Highlights 47 Notes to Financial Statements 52 Report of Independent Registered Public Accounting Firm 53 Tax Information 53 Proxy Voting 54 Investment Management Agreement Approval 57 Summary of Management Fee Evaluation by Independent Fee Consultant 59 Board Members and Officers This report must be preceded or accompanied by a prospectus. To obtain an additional prospectus or summary prospectus, if available, call (800) 728-3337 or your financial representative. We advise you to consider the Fund's objectives, risks, charges and expenses carefully before investing. The summary prospectus and prospectus contain this and other important information about the Fund. Please read the prospectus carefully before you invest. Investing in derivatives entails special risks relating to liquidity, leverage and credit that may reduce returns and/or increase volatility. Various factors, including costs, cash flows and security selection, may cause the fund's performance to differ from that of the index. Any decline in value of a fund security that is out on loan by the portfolio will adversely affect performance. Financial failure of the borrower may mean a delay in recovery or loss of rights in the collateral. Stocks of smaller companies involve greater risk than securities of larger, more-established companies. Stocks may decline in value. See the prospectus for details. DWS Investments is part of Deutsche Bank's Asset Management division and, within the US, represents the retail asset management activities of Deutsche Bank AG, Deutsche Bank Trust Company Americas, Deutsche Investment Management Americas Inc. and DWS Trust Company. NOT FDIC/NCUA INSURED NO BANK GUARANTEE MAY LOSE VALUE NOT A DEPOSIT NOT INSURED BY ANY FEDERAL GOVERNMENT AGENCY Performance Summary December 31, 2010 All performance shown is historical, assumes reinvestment of all dividend and capital gain distributions, and does not guarantee future results. Investment return and principal value fluctuate with changing market conditions so that, when redeemed, shares may be worth more or less than their original cost. Current performance may be lower or higher than the performance data quoted. Please contact your participating insurance company for the Fund's most recent month-end performance. Performance figures for Classes A and B differ because each class maintains a distinct expense structure. Performance doesn't reflect charges and fees ("contract charges") associated with the separate account that invests in the Fund or any variable life insurance policy or variable annuity contract for which the Fund is an investment option. These charges and fees will reduce returns. The gross expense ratios of the Fund, as stated in the fee table of the prospectus dated May 1, 2010 are 0.56% and 0.81% for Class A and Class B shares, respectively, and may differ from the expense ratios disclosed in the Financial Highlights tables in this report. Fund returns during all periods shown reflect a fee waiver and/or expense reimbursement. Without this waiver/reimbursement, returns would have been lower. Growth of an Assumed $10,000 Investment [] DWS Small Cap Index VIP — Class A [] Russell 2000® Index The Russell 2000® Index is an unmanaged, capitalization-weighted measure of approximately 2,000 of the smallest companies in the Russell 3000 Index. Index returns assume reinvestment of dividends and, unlike fund returns, do not reflect any fees or expenses. It is not possible to invest directly into an index. Yearly periods ended December 31 Comparative Results (as of December 31, 2010) DWS Small Cap Index VIP 1-Year 3-Year 5-Year 10-Year Class A Growth of $10,000 $ Average annual total return % Russell 2000 Index Growth of $10,000 $ Average annual total return % DWS Small Cap Index VIP 1-Year 3-Year 5-Year Life of Class* Class B Growth of $10,000 $ Average annual total return % Russell 2000 Index Growth of $10,000 $ Average annual total return % The growth of $10,000 is cumulative. *The Fund commenced offering Class B shares on April 30, 2002. Index returns began on April 30, 2002. Information About Your Fund's Expenses As an investor of the Fund, you incur two types of costs: ongoing expenses and transaction costs. Ongoing expenses include management fees, distribution and service (12b-1) fees and other Fund expenses. Examples of transaction costs include contract charges, redemption fees and account maintenance fees, which are not shown in this section. The following tables are intended to help you understand your ongoing expenses (in dollars) of investing in the Fund and to help you compare these expenses with the ongoing expenses of investing in other mutual funds. The example in the table is based on an investment of $1,000 invested at the beginning of the six-month period and held for the entire period (July 1, 2010 to December 31, 2010). The tables illustrate your Fund's expenses in two ways: •Actual Fund Return. This helps you estimate the actual dollar amount of ongoing expenses (but not transaction costs) paid on a $1,000 investment in the Fund using the Fund's actual return during the period. To estimate the expenses you paid over the period, simply divide your account value by $1,000 (for example, an $8,600 account value divided by $1,000 8.6), then multiply the result by the number in the "Expenses Paid per $1,000" line under the share class you hold. • Hypothetical 5% Fund Return. This helps you to compare your Fund's ongoing expenses (but not transaction costs) with those of other mutual funds using the Fund's actual expense ratio and a hypothetical rate of return of 5% per year before expenses. Examples using a 5% hypothetical Fund return may be found in the shareholder reports of other mutual funds. The hypothetical account values and expenses may not be used to estimate the actual ending account balance or expenses you paid for the period. Please note that the expenses shown in these tables are meant to highlight your ongoing expenses only and do not reflect any transaction costs. The "Expenses Paid per $1,000" line of the tables is useful in comparing ongoing expenses only and will not help you determine the relative total expense of owning different funds. If these transaction costs had been included, your costs would have been higher. Expenses and Value of a $1,000 Investment for the six months ended December 31, 2010 Actual Fund Return Class A Class B Beginning Account Value 7/1/10 $ $ Ending Account Value 12/31/10 $ $ Expenses Paid per $1,000* $ $ Hypothetical 5% Fund Return Class A Class B Beginning Account Value 7/1/10 $ $ Ending Account Value 12/31/10 $ $ Expenses Paid per $1,000* $ $ * Expenses are equal to the Fund's annualized expense ratio for each share class, multiplied by the average account value over the period, multiplied by the number of days in the most recent six-month period, then divided by 365. Annualized Expense Ratios Class A Class B DWS Small Cap Index VIP .52% .77% For more information, please refer to the Fund's prospectus. These tables do not reflect charges and fees ("contract charges") associated with the separate account that invests in the Fund or any variable life insurance policy or variable annuity contract for which the Fund is an investment option. Management Summary December 31, 2010 As 2010 began, concerns surfaced regarding sovereign debt problems in Europe and possible contagion that could negatively affect the US banking sector, which in investors' minds remained vulnerable in the aftermath of the 2008 financial crisis. However, a few bright spots between February and April 2010 sparked renewed interest in equities, thanks to improving consumer confidence, strong fourth-quarter 2009 gross domestic product (GDP) growth and manufacturing activity that rose to its highest level in six years.1 In early May 2010, additional European sovereign concerns, the Gulf of Mexico oil spill and a possible slowdown in the Chinese economy (which could hurt US export levels) dampened enthusiasm. By the end of August 2010, investors had regained their enthusiasm for stocks as economic data began to reflect a stabilizing and moderately improving economy, especially given pockets of strength in the manufacturing sector. And market watchers were further encouraged by the US Federal Reserve Board's (the Fed's) implementation of quantitative easing measures to jump-start the economy and support asset prices. For the 12 months ended December 31, 2010, the Fund returned 26.39% (Class A shares, unadjusted for contract charges), compared with the 26.85% return of the Russell 2000® Index. To attempt to match the risk and return characteristics of the Russell 2000 Index as closely as possible, the Fund invests in a statistically selected sample of the securities found in the Russell 2000 Index, using a process known as "optimization." This process selects stocks for the Fund so that industry weightings, market capitalizations and fundamental characteristics (price-to-book ratios, price-to-earnings ratios, debt-to-asset ratios and dividend yields) closely match those of the securities in the Russell 2000 Index without purchasing all of the stocks in the index.2 Going forward, we will continue to seek returns that approximate those of the Index. Brent Reeder Portfolio Manager and Senior Vice President Northern Trust Investments, Inc., Subadvisor to the Fund All performance shown is historical, assumes reinvestment of all dividend and capital gain distributions, and does not guarantee future results. Investment return and principal value fluctuate with changing market conditions so that, when redeemed, shares may be worth more or less than their original cost. Current performance may be lower or higher than the performance data quoted. Please contact your participating insurance company for the Fund's most recent month-end performance. Performance figures for Classes A and B differ because each class maintains a distinct expense structure. Performance doesn't reflect charges and fees ("contract charges") associated with the separate account that invests in the Fund or any variable life insurance policy or variable annuity contract for which the Fund is an investment option. These charges and fees will reduce returns. Risk Considerations Investing in derivatives entails special risks relating to liquidity, leverage and credit that may reduce returns and/or increase volatility. Various factors, including costs, cash flows and security selection, may cause the Fund's performance to differ from that of the index. Any decline in value of a fund security that is out on loan by the Fund will adversely affect performance. Financial failure of the borrower may mean a delay in recovery or loss of rights in the collateral. Stocks of smaller companies involve greater risk than securities of larger, more-established companies. Stocks may decline in value. See the prospectus for details. The Russell 2000 Index is an unmanaged, capitalization-weighted measure of approximately 2,000 of the smallest companies in the Russell 3000® Index. Index returns assume reinvestment of dividends and, unlike fund returns, do not reflect any fees or expenses. It is not possible to invest directly into an index. 1Gross domestic product is the value of goods and services produced in an economy. 2Price-to-earnings (P/E) ratio, or earnings multiple, is the price of a stock divided by its earnings per share. It is a widely used gauge of a stock's valuation that indicates what investors are paying for a company's earnings on a per share basis. Price-to-book (P/B) ratio is a measure of a stock's valuation relative to its book value (or total assets minus liabilities). A debt-to-asset ratio indicates what proportion of the company's assets are being financed through debt. A dividend yield is a financial ratio that shows how much a company pays out in dividends each year relative to its share price. Portfolio management market commentary is as of December 31, 2010, and may not come to pass. This information is subject to change at any time based on market and other conditions and should not be construed as a recommendation. Past performance does not guarantee future results. Current and future portfolio holdings are subject to risk. Portfolio Summary Asset Allocation (As a % of Investment Portfolio excluding Securities Lending Collateral) 12/31/10 12/31/09 Common Stocks 97% 99% Cash Equivalents* 3% 1% 100% 100% Sector Diversification (As a % of Common Stocks and Rights) 12/31/10 12/31/09 Financials 20% 20% Information Technology 19% 18% Industrials 16% 16% Consumer Discretionary 14% 14% Health Care 12% 14% Energy 6% 5% Materials 6% 5% Consumer Staples 3% 4% Utilities 3% 3% Telecommunication Services 1% 1% 100% 100% Ten Largest Equity Holdings (2.6% of Net Assets) 1. Riverbed Technology, Inc. Manufactures and markets appliances used to connect computers in wide-area networks 0.4% 2. VeriFone Systems, Inc. Provides software-related services to enable transaction payments 0.3% 3. TIBCO Software, Inc. Provider of software solutions that enable businesses to integrate internal operations 0.3% 4. Brigham Exploration Co. Independent exploration and production company 0.3% 5. Nordson Corp. Manufacturer of industrial application equipment 0.3% 6. Deckers Outdoor Corp. Designs and markets function-oriented footwear and apparel 0.2% 7. Rackspace Hosting, Inc. Delivers Web sites, Web-based IT systems and provides related services 0.2% 8. Sotheby's Auctions fine arts, antiques and collectibles 0.2% 9. Baldor Electric Co. Manufactures and sells motors and drives 0.2% 10. Hecla Mining Co. Miner of domestic gold and silver 0.2% Asset allocation, sector diversification and holdings are subject to change. *In order to keep cash on hand to meet shareholder redemptions or other needs while maintaining exposure to the market, the Fund invests in futures contracts. For more complete details about the Fund's investment portfolio, see page 8. Following the Fund's fiscal first and third quarter-end, a complete portfolio holdings listing is filed with the SEC on Form N-Q. The form will be available on the SEC's Web site at www.sec.gov, and it also may be reviewed and copied at the SEC's Public Reference Room in Washington, D.C. Information on the operation of the SEC's Public Reference Room may be obtained by calling (800) SEC-0330. The Fund's portfolio holdings are also posted on www.dws-investments.com from time to time. Please see the Fund's current prospectus for more information. Investment Portfolio December 31, 2010 Shares Value ($) Common Stocks 96.7% Consumer Discretionary 13.2% Auto Components 0.9% American Axle & Manufacturing Holdings, Inc.* Amerigon, Inc.* Cooper Tire & Rubber Co. Dana Holding Corp.* Dorman Products, Inc.* Drew Industries, Inc. (a) Exide Technologies* Fuel Systems Solutions, Inc.* Modine Manufacturing Co.* Shiloh Industries, Inc. Spartan Motors, Inc. Standard Motor Products, Inc. Stoneridge, Inc.* Superior Industries International, Inc. Tenneco, Inc.* Tower International, Inc.* Automobiles 0.0% Winnebago Industries, Inc.* Distributors 0.1% Audiovox Corp. "A"* Core-Mark Holding Co., Inc.* Pool Corp. (a) Weyco Group, Inc. Diversified Consumer Services 1.1% American Public Education, Inc.* Bridgepoint Education, Inc.* (a) Cambium Learning Group, Inc.* Capella Education Co.* (a) Coinstar, Inc.* Corinthian Colleges, Inc.* (a) CPI Corp. (a) Grand Canyon Education, Inc.* K12, Inc.* Learning Tree International, Inc. Lincoln Educational Services Corp. Mac-Gray Corp. Matthews International Corp. "A" National American University Holdings, Inc. Pre-Paid Legal Services, Inc.* (a) Princeton Review, Inc.* (a) Regis Corp. Sotheby's Steiner Leisure Ltd.* Stewart Enterprises, Inc. "A" (a) Universal Technical Institute, Inc. Hotels Restaurants & Leisure 2.4% AFC Enterprises, Inc.* Ambassadors Group, Inc. Ameristar Casinos, Inc. Biglari Holdings, Inc.* BJ's Restaurants, Inc.* (a) Shares Value ($) Bluegreen Corp.* Bob Evans Farms, Inc. Boyd Gaming Corp.* (a) Bravo Brio Restaurant Group, Inc.* Buffalo Wild Wings, Inc.* (a) California Pizza Kitchen, Inc.* Caribou Coffee Co., Inc.* (a) Carrols Restaurant Group, Inc.* CEC Entertainment, Inc.* Churchill Downs, Inc. Cracker Barrel Old Country Store, Inc. Denny's Corp.* DineEquity, Inc.* Domino's Pizza, Inc.* Einstein Noah Restaurant Group, Inc.* Empire Resorts, Inc.* (a) Gaylord Entertainment Co.* (a) Interval Leisure Group, Inc.* Isle of Capri Casinos, Inc.* (a) Jack in the Box, Inc.* Jamba, Inc.* (a) Krispy Kreme Doughnuts, Inc.* LIFE TIME FITNESS, Inc.* Marcus Corp. McCormick & Schmick's Seafood Restaurants, Inc.* Monarch Casino & Resort, Inc.* Morgans Hotel Group Co.* Multimedia Games, Inc.* O'Charley's, Inc.* Orient-Express Hotels Ltd. "A"* P.F. Chang's China Bistro, Inc. (a) Papa John's International, Inc.* Peet's Coffee & Tea, Inc.* (a) Pinnacle Entertainment, Inc.* Red Lion Hotels Corp.* Red Robin Gourmet Burgers, Inc.* Ruby Tuesday, Inc.* (a) Ruth's Hospitality Group, Inc.* (a) Scientific Games Corp. "A"* Shuffle Master, Inc.* Sonic Corp.* Speedway Motorsports, Inc. Texas Roadhouse, Inc. "A"* (a) The Cheesecake Factory, Inc.* Vail Resorts, Inc.* (a) Household Durables 0.7% American Greetings Corp. "A" Beazer Homes USA, Inc.* (a) Blyth, Inc. Brookfield Homes Corp.* Cavco Industries, Inc.* CSS Industries, Inc. Ethan Allen Interiors, Inc. (a) Furniture Brands International, Inc.* (a) Helen of Troy Ltd.* Hooker Furniture Corp. Shares Value ($) Hovnanian Enterprises, Inc. "A"* (a) iRobot Corp.* (a) Kid Brands, Inc.* La-Z-Boy, Inc.* Libbey, Inc.* Lifetime Brands, Inc.* M/I Homes, Inc.* Meritage Homes Corp.* (a) Ryland Group, Inc. Sealy Corp.* Skyline Corp. Standard Pacific Corp.* Universal Electronics, Inc.* Internet & Catalog Retail 0.4% 1-800 FLOWERS.COM, Inc. "A"* Blue Nile, Inc.* (a) drugstore.com, Inc.* Gaiam, Inc. "A" HSN, Inc.* NutriSystem, Inc. Orbitz Worldwide, Inc.* Overstock.com, Inc.* (a) PetMed Express, Inc. Shutterfly, Inc.* US Auto Parts Network, Inc.* Vitacost.com, Inc.* Leisure Equipment & Products 0.7% Arctic Cat, Inc.* Brunswick Corp. (a) Callaway Golf Co. (a) Eastman Kodak Co.* JAKKS Pacific, Inc.* (a) Johnson Outdoors, Inc. "A"* Leapfrog Enterprises, Inc.* Marine Products Corp.* Polaris Industries, Inc. (a) RC2 Corp.* Smith & Wesson Holding Corp.* Steinway Musical Instruments, Inc.* Sturm, Ruger & Co., Inc. (a) Summer Infant, Inc.* Media 1.3% AH Belo Corp. "A"* Arbitron, Inc. (a) Ascent Media Corp. "A"* Ballantyne Strong, Inc.* Beasley Broadcast Group, Inc. "A"* Belo Corp. "A"* Carmike Cinemas, Inc.* Cinemark Holdings, Inc. CKX, Inc.* Crown Media Holdings, Inc.* (a) Cumulus Media, Inc. "A"* Dex One Corp.* E.W. Scripps Co. "A"* Entercom Communications Corp. "A"* Shares Value ($) Entravision Communications Corp. "A"* Fisher Communications, Inc.* Global Sources Ltd.* Gray Television, Inc.* Harte-Hanks, Inc. Journal Communications, Inc. "A"* Knology, Inc.* Lee Enterprises, Inc.* (a) Lin TV Corp. "A"* Lions Gate Entertainment Corp.* (a) Live Nation Entertainment, Inc.* LodgeNet Interactive Corp.* Martha Stewart Living Omnimedia, Inc. "A"* (a) McClatchy Co. "A"* (a) Media General, Inc. "A"* (a) Mediacom Communications Corp. "A"* National CineMedia, Inc. Nexstar Broadcasting Group, Inc. "A"* Outdoor Channel Holdings, Inc.* Playboy Enterprises, Inc. "B"* PRIMEDIA, Inc. Radio One, Inc. "D"* ReachLocal, Inc.* (a) Rentrak Corp.* Scholastic Corp. (a) Sinclair Broadcast Group, Inc. "A" SuperMedia, Inc.* Valassis Communications, Inc.* Value Line, Inc. Warner Music Group Corp.* Westwood One, Inc.* (a) World Wrestling Entertainment, Inc. "A" (a) Multiline Retail 0.4% 99 Cents Only Stores* Dillard's, Inc. "A" (a) Fred's, Inc. Gordmans Stores, Inc.* Retail Ventures, Inc.* Saks, Inc.* (a) The Bon-Ton Stores, Inc.* (a) Tuesday Morning Corp.* Specialty Retail 3.2% America's Car-Mart, Inc.* AnnTaylor Stores Corp.* Asbury Automotive Group, Inc.* Ascena Retail Group, Inc.* Barnes & Noble, Inc. (a) bebe stores, inc. Big 5 Sporting Goods Corp. Body Central Corp.* Books-A-Million, Inc. Borders Group, Inc.* Brown Shoe Co., Inc. Build-A-Bear Workshop, Inc.* (a) Cabela's, Inc.* Casual Male Retail Group, Inc.* Shares Value ($) Cato Corp. "A" Charming Shoppes, Inc.* Children's Place Retail Stores, Inc.* Christopher & Banks Corp. Citi Trends, Inc.* Coldwater Creek, Inc.* Collective Brands, Inc.* Conn's, Inc.* (a) Destination Maternity Corp.* DSW, Inc. "A"* (a) Express, Inc. Genesco, Inc.* Group 1 Automotive, Inc. (a) Haverty Furniture Companies, Inc. hhgregg, Inc.* (a) Hibbett Sports, Inc.* (a) Hot Topic, Inc. Jo-Ann Stores, Inc.* Jos. A. Bank Clothiers, Inc.* (a) Kirkland's, Inc.* Lithia Motors, Inc. "A" Lumber Liquidators Holdings, Inc.* (a) MarineMax, Inc.* Midas, Inc.* Monro Muffler Brake, Inc. New York & Co., Inc.* OfficeMax, Inc.* Pacific Sunwear of California, Inc.* (a) Penske Automotive Group, Inc.* Pier 1 Imports, Inc.* Rent-A-Center, Inc. (a) Rue21, Inc.* Sally Beauty Holdings, Inc.* (a) Select Comfort Corp.* Shoe Carnival, Inc.* Sonic Automotive, Inc. "A" Stage Stores, Inc. Stein Mart, Inc. Systemax, Inc.* Talbots, Inc.* The Buckle, Inc. The Finish Line, Inc. "A" The Men's Wearhouse, Inc. The Pep Boys — Manny, Moe & Jack The Wet Seal, Inc. "A"* Ulta Salon, Cosmetics & Fragrance, Inc.* Vitamin Shoppe, Inc.* West Marine, Inc.* Winmark Corp. Zumiez, Inc.* Textiles, Apparel & Luxury Goods 2.0% American Apparel, Inc.* (a) Carter's, Inc.* Cherokee, Inc. Columbia Sportswear Co. Crocs, Inc.* (a) Culp, Inc.* Deckers Outdoor Corp.* (a) Delta Apparel, Inc.* Shares Value ($) G-III Apparel Group Ltd.* Iconix Brand Group, Inc.* Joe's Jeans, Inc.* (a) K-Swiss, Inc. "A"* (a) Kenneth Cole Productions, Inc. "A"* LaCrosse Footwear, Inc. (a) Liz Claiborne, Inc.* (a) Maidenform Brands, Inc.* (a) Movado Group, Inc.* Oxford Industries, Inc. Perry Ellis International, Inc.* Quiksilver, Inc.* (a) R.G. Barry Corp. Skechers USA, Inc. "A"* Steven Madden Ltd.* The Jones Group, Inc. The Warnaco Group, Inc.* Timberland Co. "A"* True Religion Apparel, Inc.* (a) Under Armour, Inc. "A"* (a) Unifi, Inc.* Vera Bradley, Inc.* Volcom, Inc. Wolverine World Wide, Inc. Consumer Staples 2.9% Beverages 0.2% Boston Beer Co., Inc. "A"* Coca-Cola Bottling Co. Consolidated Heckmann Corp.* MGP Ingredients, Inc. (a) National Beverage Corp. Primo Water Corp.* Food & Staples Retailing 0.8% Arden Group, Inc. "A" Casey's General Stores, Inc. Ingles Markets, Inc. "A" Nash Finch Co. Pantry, Inc.* PriceSmart, Inc. Rite Aid Corp.* Ruddick Corp. Spartan Stores, Inc. Susser Holdings Corp.* The Andersons, Inc. The Fresh Market, Inc.* United Natural Foods, Inc.* Village Super Market, Inc. "A" Weis Markets, Inc. Winn-Dixie Stores, Inc.* Food Products 1.2% Alico, Inc. B&G Foods, Inc. "A" Bridgford Foods Corp. Cal-Maine Foods, Inc. (a) Calavo Growers, Inc. (a) Chiquita Brands International, Inc.* (a) Shares Value ($) Darling International, Inc.* Diamond Foods, Inc. (a) Dole Food Co., Inc.* (a) Farmer Brothers Co. Fresh Del Monte Produce, Inc. Griffin Land & Nurseries, Inc. Hain Celestial Group, Inc.* Harbinger Group, Inc.* Imperial Sugar Co. (a) J & J Snack Foods Corp. John B. Sanfilippo & Son, Inc.* Lancaster Colony Corp. Lifeway Foods, Inc.* Limoneira Co. Pilgrim's Pride Corp.* Sanderson Farms, Inc. Seneca Foods Corp. "A"* Smart Balance, Inc.* Snyders-Lance, Inc. Tootsie Roll Industries, Inc. (a) TreeHouse Foods, Inc.* (a) Household Products 0.2% Central Garden & Pet Co. "A"* Oil-Dri Corp. of America Spectrum Brands Holdings, Inc.* WD-40 Co. Personal Products 0.3% Elizabeth Arden, Inc.* Female Health Co. Inter Parfums, Inc. Medifast, Inc.* Nature's Sunshine Products, Inc.* Nu Skin Enterprises, Inc. "A" Nutraceutical International Corp.* Prestige Brands Holdings, Inc.* Revlon, Inc. "A"* Schiff Nutrition International, Inc. Synutra International, Inc.* (a) USANA Health Sciences, Inc.* Tobacco 0.2% Alliance One International, Inc.* (a) Star Scientific, Inc.* (a) Universal Corp. (a) Vector Group Ltd. (a) Energy 6.2% Energy Equipment & Services 2.1% Allis-Chalmers Energy, Inc.* Basic Energy Services, Inc.* Bristow Group, Inc.* Cal Dive International, Inc.* CARBO Ceramics, Inc. (a) Complete Production Services, Inc.* Dawson Geophysical Co.* Dril-Quip, Inc.* Global Geophysical Services, Inc.* Global Industries Ltd.* Shares Value ($) Gulf Island Fabrication, Inc. GulfMark Offshore, Inc. "A"* Helix Energy Solutions Group, Inc.* Hercules Offshore, Inc.* Hornbeck Offshore Services, Inc.* ION Geophysical Corp.* (a) Key Energy Services, Inc.* Lufkin Industries, Inc. Matrix Service Co.* Natural Gas Services Group* Newpark Resources, Inc.* OYO Geospace Corp.* Parker Drilling Co.* (a) PHI, Inc. (Non Voting)* Pioneer Drilling Co.* RPC, Inc. (a) Seahawk Drilling, Inc.* T-3 Energy Services, Inc.* Tesco Corp.* TETRA Technologies, Inc.* Union Drilling, Inc.* Vantage Drilling Co.* Willbros Group, Inc.* Oil, Gas & Consumable Fuels 4.1% Abraxas Petroleum Corp.* Alon USA Energy, Inc. (a) Amyris, Inc.* Apco Oil & Gas International, Inc. Approach Resources, Inc.* ATP Oil & Gas Corp.* (a) Berry Petroleum Co. "A" Bill Barrett Corp.* BPZ Resources, Inc.* (a) Brigham Exploration Co.* Callon Petroleum Co.* CAMAC Energy, Inc.* Carrizo Oil & Gas, Inc.* Cheniere Energy, Inc.* (a) Clayton Williams Energy, Inc.* Clean Energy Fuels Corp.* Cloud Peak Energy, Inc.* Contango Oil & Gas Co.* Crosstex Energy, Inc. (a) CVR Energy, Inc.* Delek US Holdings, Inc. Delta Petroleum Corp.* (a) DHT Holdings, Inc. (a) Endeavour International Corp.* (a) Energy Partners Ltd.* Energy XXI (Bermuda) Ltd.* Evolution Petroleum Corp.* FX Energy, Inc.* (a) Gastar Exploration Ltd.* General Maritime Corp. (a) GeoResources, Inc.* GMX Resources, Inc.* (a) Golar LNG Ltd. Goodrich Petroleum Corp.* (a) Green Plains Renewable Energy, Inc.* (a) Gulfport Energy Corp.* Hallador Energy Co. Shares Value ($) Harvest Natural Resources, Inc.* (a) Houston American Energy Corp. International Coal Group, Inc.* (a) Isramco, Inc.* James River Coal Co.* Knightsbridge Tankers Ltd. (a) Kodiak Oil & Gas Corp.* L&L Energy, Inc.* (a) Magnum Hunter Resources Corp.* McMoRan Exploration Co.* Miller Petroleum, Inc.* Nordic American Tanker Shipping Ltd. (a) Northern Oil & Gas, Inc.* Oasis Petroleum, Inc.* Overseas Shipholding Group, Inc. (a) Panhandle Oil & Gas, Inc. Patriot Coal Corp.* (a) Penn Virginia Corp. (a) Petroleum Development Corp.* PetroQuest Energy, Inc.* RAM Energy Resources, Inc.* Rentech, Inc.* (a) Resolute Energy Corp.* (a) REX American Resources Corp.* Rex Energy Corp.* Rosetta Resources, Inc.* Scorpio Tankers, Inc.* Ship Finance International Ltd. Stone Energy Corp.* (a) Swift Energy Co.* (a) Syntroleum Corp.* Teekay Tankers Ltd. "A" TransAtlantic Petroleum Ltd.* Uranium Energy Corp.* (a) USEC, Inc.* (a) VAALCO Energy, Inc.* Venoco, Inc.* W&T Offshore, Inc. Warren Resources, Inc.* Western Refining, Inc.* (a) World Fuel Services Corp. Financials 19.7% Capital Markets 1.9% American Capital Ltd.* Arlington Asset Investment Corp. "A" Artio Global Investors, Inc. "A" BGC Partners, Inc. "A" (a) BlackRock Kelso Capital Corp. Calamos Asset Management, Inc. "A" Capital Southwest Corp. Cohen & Steers, Inc. Cowen Group, Inc. "A"* Diamond Hill Investment Group Duff & Phelps Corp. "A" Epoch Holding Corp. Evercore Partners, Inc. "A" FBR Capital Markets Corp.* Shares Value ($) Fifth Street Finance Corp. Financial Engines, Inc.* GAMCO Investors, Inc. "A" GFI Group, Inc. Gladstone Capital Corp. (a) Gladstone Investment Corp. Gleacher & Co., Inc.* Harris & Harris Group, Inc.* Hercules Technology Growth Capital, Inc. HFF, Inc. "A"* International Assets Holding Corp.* (a) Investment Technology Group, Inc.* JMP Group, Inc. KBW, Inc. (a) Knight Capital Group, Inc. "A"* (a) LaBranche & Co., Inc.* Ladenburg Thalmann Financial Services, Inc.* (a) Main Street Capital Corp. MCG Capital Corp. Medallion Financial Corp. MF Global Holdings Ltd.* (a) MVC Capital, Inc. NGP Capital Resources Co. Oppenheimer Holdings, Inc. "A" optionsXpress Holdings, Inc. PennantPark Investment Corp. Penson Worldwide, Inc.* (a) Piper Jaffray Companies, Inc.* Prospect Capital Corp. Pzena Investment Management, Inc. "A" Rodman & Renshaw Capital Group, Inc.* Safeguard Scientifics, Inc.* Sanders Morris Harris Group, Inc. Solar Capital Ltd. Stifel Financial Corp.* SWS Group, Inc. TICC Capital Corp. TradeStation Group, Inc.* Triangle Capital Corp. Virtus Investment Partners, Inc.* Westwood Holdings Group, Inc. Commercial Banks 5.6% 1st Source Corp. 1st United Bancorp., Inc.* Alliance Financial Corp. (a) American National Bankshares, Inc. Ameris Bancorp. (a) Ames National Corp. (a) Arrow Financial Corp. BancFirst Corp. Banco Latinoamericano de Comercio Exterior SA "E" Bancorp. Rhode Island, Inc. Bank of Marin Bancorp. Bank of the Ozarks, Inc. Boston Private Financial Holdings, Inc. Shares Value ($) Bridge Bancorp., Inc. Bryn Mawr Bank Corp. (a) Camden National Corp. Capital City Bank Group, Inc. Cardinal Financial Corp. Cathay General Bancorp. Center Financial Corp.* Centerstate Banks, Inc. Century Bancorp., Inc. "A" Chemical Financial Corp. Citizens & Northern Corp. Citizens Republic Bancorp., Inc.* City Holding Co. (a) CNB Financial Corp. CoBiz Financial, Inc. (a) Columbia Banking System, Inc. Community Bank System, Inc. Community Trust Bancorp., Inc. CVB Financial Corp. (a) Danvers Bancorp., Inc. Eagle Bancorp., Inc.* Encore Bancshares, Inc.* Enterprise Financial Services Corp. Financial Institutions, Inc. First BanCorp. — North Carolina First BanCorp. — Puerto Rico* (a) First Bancorp., Inc. First Busey Corp. First Commonwealth Financial Corp. First Community Bancshares, Inc. First Financial Bancorp. First Financial Bankshares, Inc. (a) First Financial Corp. — Indiana First Interstate BancSystem, Inc. "A" First Merchants Corp. First Midwest Bancorp., Inc. (a) First of Long Island Corp. First South Bancorp., Inc. FirstMerit Corp. FNB Corp. (a) German American Bancorp., Inc. (a) Glacier Bancorp., Inc. Great Southern Bancorp., Inc. Greene Bancshares, Inc.* (a) Hancock Holding Co. Hanmi Financial Corp.* Heartland Financial USA, Inc. Heritage Financial Corp.* Home Bancorp., Inc.* Home Bancshares, Inc. Hudson Valley Holding Corp. IBERIABANK Corp. Independent Bank Corp. — Massachusetts (a) International Bancshares Corp. Investors Bancorp., Inc.* Lakeland Bancorp., Inc. Lakeland Financial Corp. MainSource Financial Group, Inc. MB Financial, Inc. Merchants Bancshares, Inc. Metro Bancorp., Inc.* Shares Value ($) MidSouth Bancorp., Inc. MidWestOne Financial Group, Inc. Nara Bancorp., Inc.* National Bankshares, Inc. National Penn Bancshares, Inc. NBT Bancorp., Inc. Northfield Bancorp., Inc. (a) Old National Bancorp. OmniAmerican Bancorp., Inc.* Oriental Financial Group, Inc. (a) Orrstown Financial Services, Inc. Pacific Continental Corp. PacWest Bancorp. (a) Park National Corp. Peapack-Gladstone Financial Corp. Penns Woods Bancorp., Inc. Peoples Bancorp., Inc. Pinnacle Financial Partners, Inc.* Porter Bancorp., Inc. PrivateBancorp., Inc. Prosperity Bancshares, Inc. Renasant Corp. (a) Republic Bancorp., Inc. "A" (a) S&T Bancorp., Inc. S.Y. Bancorp., Inc. (a) Sandy Spring Bancorp., Inc. (a) SCBT Financial Corp. Sierra Bancorp. Signature Bank* Simmons First National Corp. "A" Southside Bancshares, Inc. Southwest Bancorp., Inc.* State Bancorp., Inc. StellarOne Corp. Sterling Bancorp. Sterling Bancshares, Inc. Suffolk Bancorp. Susquehanna Bancshares, Inc. SVB Financial Group* Taylor Capital Group, Inc.* Texas Capital Bancshares, Inc.* The Bancorp., Inc.* Tompkins Financial Corp. Tower Bancorp., Inc. TowneBank (a) TriCo Bancshares Trustmark Corp. (a) UMB Financial Corp. Umpqua Holdings Corp. Union First Market Bankshares Corp. United Bankshares, Inc. United Community Banks, Inc.* Univest Corp. of Pennsylvania Virginia Commerce Bancorp., Inc.* Washington Banking Co. Washington Trust Bancorp., Inc. Webster Financial Corp. WesBanco, Inc. West Bancorp. (a) West Coast Bancorp.* Westamerica Bancorp. Western Alliance Bancorp.* Shares Value ($) Whitney Holding Corp. Wilshire Bancorp., Inc. (a) Wintrust Financial Corp. Consumer Finance 0.6% Advance America Cash Advance Centers, Inc. Cash America International, Inc. (a) CompuCredit Holdings Corp.* Credit Acceptance Corp.* Dollar Financial Corp.* EZCORP, Inc. "A"* First Cash Financial Services, Inc.* Nelnet, Inc. "A" Netspend Holdings, Inc.* Student Loan Corp. The First Marblehead Corp.* (a) World Acceptance Corp.* Diversified Financial Services 0.5% Asset Acceptance Capital Corp.* (a) ASTA Funding, Inc. California First National Bancorp. Compass Diversified Holdings Encore Capital Group, Inc.* Life Partners Holdings, Inc. (a) MarketAxess Holdings, Inc. Marlin Business Services Corp.* NewStar Financial, Inc.* PHH Corp.* (a) PICO Holdings, Inc.* Portfolio Recovery Associates, Inc.* Primus Guaranty Ltd.* Insurance 2.5% Alterra Capital Holdings Ltd. American Equity Investment Life Holding Co. American Safety Insurance Holdings Ltd.* AMERISAFE, Inc.* AmTrust Financial Services, Inc. Argo Group International Holdings Ltd. Baldwin & Lyons, Inc. Citizens, Inc.* (a) CNA Surety Corp.* CNO Financial Group, Inc.* Crawford & Co. "B"* (a) Delphi Financial Group, Inc. "A" Donegal Group, Inc. "A" eHealth, Inc.* EMC Insurance Group, Inc. (a) Employers Holdings, Inc. Enstar Group Ltd.* FBL Financial Group, Inc. "A" First American Financial Corp. First Mercury Financial Corp. Flagstone Reinsurance Holdings SA FPIC Insurance Group, Inc.* Gerova Financial Group Ltd.* Shares Value ($) Global Indemnity PLC* Greenlight Capital Re Ltd. "A"* Hallmark Financial Services, Inc.* Harleysville Group, Inc. Hilltop Holdings, Inc.* Horace Mann Educators Corp. Infinity Property & Casualty Corp. Kansas City Life Insurance Co. Maiden Holdings Ltd. Meadowbrook Insurance Group, Inc. Montpelier Re Holdings Ltd. National Financial Partners Corp.* (a) National Interstate Corp. National Western Life Insurance Co. "A" Navigators Group, Inc.* Phoenix Companies, Inc.* Platinum Underwriters Holdings Ltd. Presidential Life Corp. Primerica, Inc. ProAssurance Corp.* RLI Corp. Safety Insurance Group, Inc. Seabright Holdings, Inc. Selective Insurance Group, Inc. State Auto Financial Corp. Stewart Information Services Corp. (a) Tower Group, Inc. United Fire & Casualty Co. Universal Insurance Holdings, Inc. Real Estate Investment Trusts 7.0% Acadia Realty Trust (REIT) Agree Realty Corp. (REIT) Alexander's, Inc. (REIT) American Campus Communities, Inc. (REIT) American Capital Agency Corp. (REIT) (a) Anworth Mortgage Asset Corp. (REIT) Apollo Commercial Real Estate Finance, Inc. (REIT) Ashford Hospitality Trust (REIT)* (a) Associated Estates Realty Corp. (REIT) BioMed Realty Trust, Inc. (REIT) CapLease, Inc. (REIT) Capstead Mortgage Corp. (REIT) CBL & Associates Properties, Inc. (REIT) (a) Cedar Shopping Centers, Inc. (REIT) Chatham Lodging Trust (REIT) Chesapeake Lodging Trust (REIT) Cogdell Spencer, Inc. (REIT) Colonial Properties Trust (REIT) Colony Financial, Inc. (REIT) Cousins Properties, Inc. (REIT) CreXus Investment Corp. (REIT) Shares Value ($) Cypress Sharpridge Investments, Inc. (REIT) DCT Industrial Trust, Inc. (REIT) DiamondRock Hospitality Co. (REIT)* DuPont Fabros Technology, Inc. (REIT) (a) Dynex Capital, Inc. (REIT) EastGroup Properties, Inc. (REIT) Education Realty Trust, Inc. (REIT) Entertainment Properties Trust (REIT) Equity Lifestyle Properties, Inc. (REIT) Equity One, Inc. (REIT) Excel Trust, Inc. (REIT) Extra Space Storage, Inc. (REIT) FelCor Lodging Trust, Inc. (REIT)* First Industrial Realty Trust, Inc. (REIT)* (a) First Potomac Realty Trust (REIT) Franklin Street Properties Corp. (REIT) (a) Getty Realty Corp. (REIT) (a) Gladstone Commercial Corp. (REIT) Glimcher Realty Trust (REIT) Government Properties Income Trust (REIT) Hatteras Financial Corp. (REIT) Healthcare Realty Trust, Inc. (REIT) Hersha Hospitality Trust (REIT) Highwoods Properties, Inc. (REIT) Home Properties, Inc. (REIT) (a) Inland Real Estate Corp. (REIT) Invesco Mortgage Capital (REIT) Investors Real Estate Trust (REIT) (a) iStar Financial, Inc. (REIT)* (a) Kilroy Realty Corp. (REIT) (a) Kite Realty Group Trust (REIT) LaSalle Hotel Properties (REIT) Lexington Realty Trust (REIT) (a) LTC Properties, Inc. (REIT) Medical Properties Trust, Inc. (REIT) (a) MFA Financial, Inc. (REIT) Mid-America Apartment Communities, Inc. (REIT) Mission West Properties, Inc. (REIT) Monmouth Real Estate Investment Corp. "A" (REIT) MPG Office Trust, Inc. (REIT)* (a) National Health Investors, Inc. (REIT) National Retail Properties, Inc. (REIT) (a) Newcastle Investment Corp. (REIT)* NorthStar Realty Finance Corp. (REIT) (a) OMEGA Healthcare Investors, Inc. (REIT) (a) One Liberty Properties, Inc. (REIT) Parkway Properties, Inc. (REIT) Pebblebrook Hotel Trust (REIT) Shares Value ($) Pennsylvania Real Estate Investment Trust (REIT) (a) Pennymac Mortgage Investment Trust (REIT) Post Properties, Inc. (REIT) Potlatch Corp. (REIT) PS Business Parks, Inc. (REIT) RAIT Financial Trust (REIT)* (a) Ramco-Gershenson Properties Trust (REIT) Redwood Trust, Inc. (REIT) Resource Capital Corp. (REIT) Retail Opportunity Investments Corp. Sabra Health Care REIT, Inc. (REIT) Saul Centers, Inc. (REIT) Sovran Self Storage, Inc. (REIT) Starwood Property Trust, Inc. (REIT) Strategic Hotels & Resorts, Inc. (REIT)* Sun Communities, Inc. (REIT) Sunstone Hotel Investors, Inc. (REIT)* (a) Tanger Factory Outlet Centers, Inc. (REIT) Terreno Realty Corp. (REIT)* Two Harbors Investment Corp. (REIT) U-Store-It Trust (REIT) UMH Properties, Inc. (REIT) Universal Health Realty Income Trust (REIT) Urstadt Biddle Properties "A" (REIT) Walter Investment Management Corp. (REIT) Washington Real Estate Investment Trust (REIT) Winthrop Realty Trust (REIT) Real Estate Management & Development 0.2% Avatar Holdings, Inc.* Campus Crest Communities, Inc. (REIT) Consolidated-Tomoka Land Co. Coresite Realty Corp. (REIT) Forestar Group, Inc.* Hudson Pacific Properties, Inc. (REIT) Kennedy-Wilson Holdings, Inc.* Tejon Ranch Co.* Thomas Properties Group, Inc.* Thrifts & Mortgage Finance 1.4% Abington Bancorp., Inc. Astoria Financial Corp. Bank Mutual Corp. BankFinancial Corp. Beneficial Mutual Bancorp., Inc.* Berkshire Hills Bancorp., Inc. BofI Holding, Inc.* Brookline Bancorp., Inc. Clifton Savings Bancorp., Inc. Dime Community Bancshares Shares Value ($) Doral Financial Corp.* ESB Financial Corp. ESSA Bancorp., Inc. Federal Agricultural Mortgage Corp. "C" (a) First Financial Holdings, Inc. Flagstar Bancorp., Inc.* (a) Flushing Financial Corp. Fox Chase Bancorp.* Heritage Financial Group, Inc. Home Federal Bancorp., Inc. Kaiser Federal Financial Group, Inc. Kearny Financial Corp. Meridian Interstate Bancorp., Inc.* MGIC Investment Corp.* NASB Financial, Inc. (a) NewAlliance Bancshares, Inc. Northwest Bancshares, Inc. OceanFirst Financial Corp. Ocwen Financial Corp.* Oritani Financial Corp. Provident Financial Services, Inc. Provident New York Bancorp. Radian Group, Inc. (a) Rockville Financial, Inc. Roma Financial Corp. Territorial Bancorp., Inc. The PMI Group, Inc.* TrustCo Bank Corp. United Financial Bancorp., Inc. ViewPoint Financial Group Waterstone Financial, Inc.* Westfield Financial, Inc. WSFS Financial Corp. Health Care 12.0% Biotechnology 3.2% Acorda Therapeutics, Inc.* Affymax, Inc.* Alkermes, Inc.* Allos Therapeutics, Inc.* Alnylam Pharmaceuticals, Inc.* AMAG Pharmaceuticals, Inc.* Anacor Pharmaceuticals, Inc.* Anthera Pharmaceuticals, Inc.* Arena Pharmaceuticals, Inc.* (a) ARIAD Pharmaceuticals, Inc.* ArQule, Inc.* Array BioPharma, Inc.* AspenBio Pharma, Inc.* Aveo Pharmaceuticals, Inc.* AVI BioPharma, Inc.* (a) BioCryst Pharmaceuticals, Inc.* (a) BioSante Pharmaceuticals, Inc.* BioSpecifics Technologies Corp.* BioTime, Inc.* (a) Celera Corp.* Celldex Therapeutics, Inc.* (a) Cepheid, Inc.* (a) Chelsea Therapeutics International Ltd.* Clinical Data, Inc.* Codexis, Inc.* Shares Value ($) Cubist Pharmaceuticals, Inc.* Curis, Inc.* Cytokinetics, Inc.* Cytori Therapeutics, Inc.* (a) CytRx Corp.* (a) Dyax Corp.* Dynavax Technologies Corp.* (a) Emergent Biosolutions, Inc.* Enzon Pharmaceuticals, Inc.* Exact Sciences Corp.* Exelixis, Inc.* Genomic Health, Inc.* (a) Geron Corp.* (a) Halozyme Therapeutics, Inc.* Idenix Pharmaceuticals, Inc.* (a) ImmunoGen, Inc.* (a) Immunomedics, Inc.* (a) Incyte Corp.* (a) Infinity Pharmaceuticals, Inc.* (a) Inhibitex, Inc.* Inovio Pharmaceuticals, Inc.* (a) InterMune, Inc.* Ironwood Pharmaceuticals, Inc. "A"* Isis Pharmaceuticals, Inc.* (a) Keryx Biopharmaceuticals, Inc.* Lexicon Pharmaceuticals, Inc.* (a) Ligand Pharmaceuticals, Inc. "B"* MannKind Corp.* (a) Martek Biosciences Corp.* (a) Maxygen, Inc. Medivation, Inc.* (a) Metabolix, Inc.* Micromet, Inc.* Momenta Pharmaceuticals, Inc.* (a) Nabi Biopharmaceuticals* Nanosphere, Inc.* Neuralstem, Inc.* (a) Neurocrine Biosciences, Inc.* NeurogesX, Inc.* (a) Novavax, Inc.* NPS Pharmaceuticals, Inc.* Nymox Pharmaceutical Corp.* (a) Omeros Corp.* (a) Onyx Pharmaceuticals, Inc.* Opko Health, Inc.* (a) Orexigen Therapeutics, Inc.* Osiris Therapeutics, Inc.* PDL BioPharma, Inc. Peregrine Pharmaceuticals, Inc.* (a) Pharmacyclics, Inc.* (a) Pharmasset, Inc.* Progenics Pharmaceuticals, Inc.* (a) Rigel Pharmaceuticals, Inc.* Sangamo BioSciences, Inc.* (a) Savient Pharmaceuticals, Inc.* (a) SciClone Pharmaceuticals, Inc.* Seattle Genetics, Inc.* SIGA Technologies, Inc.* Spectrum Pharmaceuticals, Inc.* (a) Shares Value ($) StemCells, Inc.* (a) Synta Pharmaceuticals Corp.* Targacept, Inc.* Theravance, Inc.* (a) Transcept Pharmaceuticals, Inc.* Vanda Pharmaceuticals, Inc.* Vical, Inc.* Zalicus, Inc.* ZIOPHARM Oncology, Inc.* (a) Zogenix, Inc.* (a) Health Care Equipment & Supplies 3.1% Abaxis, Inc.* (a) ABIOMED, Inc.* (a) Accuray, Inc.* Align Technology, Inc.* (a) Alimera Sciences, Inc.* (a) Alphatec Holdings, Inc.* American Medical Systems Holdings, Inc.* Analogic Corp. AngioDynamics, Inc.* Antares Pharma, Inc.* ArthroCare Corp.* Atrion Corp. Cantel Medical Corp. Cerus Corp.* Conceptus, Inc.* (a) CONMED Corp.* CryoLife, Inc.* Cutera, Inc.* Cyberonics, Inc.* Cynosure, Inc. "A"* Delcath Systems, Inc.* (a) Dexcom, Inc.* Dynavox, Inc. "A"* Endologix, Inc.* Exactech, Inc.* Greatbatch, Inc.* Haemonetics Corp.* Hansen Medical, Inc.* HeartWare International, Inc.* ICU Medical, Inc.* Immucor, Inc.* Insulet Corp.* Integra LifeSciences Holdings* Invacare Corp. IRIS International, Inc.* Kensey Nash Corp.* (a) MAKO Surgical Corp.* Masimo Corp. (a) Medical Action Industries, Inc.* MELA Sciences, Inc.* Meridian Bioscience, Inc. (a) Merit Medical Systems, Inc.* Natus Medical, Inc.* Neogen Corp.* NuVasive, Inc.* (a) NxStage Medical, Inc.* OraSure Technologies, Inc.* Orthofix International NV* Orthovita, Inc.* Shares Value ($) Palomar Medical Technologies, Inc.* Quidel Corp.* (a) Rochester Medical Corp.* RTI Biologics, Inc.* Sirona Dental Systems, Inc.* Solta Medical, Inc.* SonoSite, Inc.* Spectranetics Corp.* St. Jude Medical, Inc.* 0 9 STAAR Surgical Co.* Stereotaxis, Inc.* (a) STERIS Corp. SurModics, Inc.* Symmetry Medical, Inc.* Syneron Medical Ltd.* Synovis Life Technologies, Inc.* TomoTherapy, Inc.* Unilife Corp.* (a) Vascular Solutions, Inc.* Volcano Corp.* West Pharmaceutical Services, Inc. Wright Medical Group, Inc.* Young Innovations, Inc. Zoll Medical Corp.* Health Care Providers & Services 2.9% Accretive Health, Inc.* Air Methods Corp.* Alliance HealthCare Services, Inc.* Allied Healthcare International, Inc.* Almost Family, Inc.* Amedisys, Inc.* America Service Group, Inc. American Dental Partners, Inc.* AMERIGROUP Corp.* AMN Healthcare Services, Inc.* AmSurg Corp.* Assisted Living Concepts, Inc. "A"* Bio-Reference Laboratories, Inc.* BioScrip, Inc.* Capital Senior Living Corp.* CardioNet, Inc.* Catalyst Health Solutions, Inc.* Centene Corp.* Chemed Corp. Chindex International, Inc.* Continucare Corp.* CorVel Corp.* Cross Country Healthcare, Inc.* Emeritus Corp.* ExamWorks Group, Inc.* Five Star Quality Care, Inc.* Genoptix, Inc.* Gentiva Health Services, Inc.* Hanger Orthopedic Group, Inc.* HEALTHSOUTH Corp.* (a) Healthspring, Inc.* Healthways, Inc.* HMS Holdings Corp.* IPC The Hospitalist Co.* Shares Value ($) Kindred Healthcare, Inc.* (a) Landauer, Inc. LCA-Vision, Inc.* LHC Group, Inc.* Magellan Health Services, Inc.* MedCath Corp.* Metropolitan Health Networks, Inc.* Molina Healthcare, Inc.* MWI Veterinary Supply, Inc.* National Healthcare Corp. National Research Corp. Owens & Minor, Inc. (a) PDI, Inc.* PharMerica Corp.* Providence Service Corp.* PSS World Medical, Inc.* (a) RehabCare Group, Inc.* Rural/Metro Corp.* Select Medical Holdings Corp.* Skilled Healthcare Group, Inc. "A"* Sun Healthcare Group, Inc.* Sunrise Senior Living, Inc.* Team Health Holdings, Inc.* (a) The Ensign Group, Inc. Triple-S Management Corp. "B"* Universal American Financial Corp. US Physical Therapy, Inc.* WellCare Health Plans, Inc.* Health Care Technology 0.5% athenahealth, Inc.* Computer Programs & Systems, Inc. MedAssets, Inc.* (a) Medidata Solutions, Inc.* MedQuist, Inc. Merge Healthcare, Inc.* Omnicell, Inc.* Quality Systems, Inc. (a) Transcend Services, Inc.* Vital Images, Inc.* Life Sciences Tools & Services 0.7% Accelrys, Inc.* Affymetrix, Inc.* Albany Molecular Research, Inc.* Bruker Corp.* Caliper Life Sciences, Inc.* Cambrex Corp.* Complete Genomics, Inc.* Dionex Corp.* Enzo Biochem, Inc.* eResearchTechnology, Inc.* Furiex Pharmaceuticals, Inc.* Kendle International, Inc.* Luminex Corp.* Pacific Biosciences of California, Inc.* PAREXEL International Corp.* PURE Bioscience* (a) Sequenom, Inc.* Shares Value ($) Pharmaceuticals 1.6% Acura Pharmaceuticals, Inc.* (a) Aegerion Pharmaceuticals, Inc.* Akorn, Inc.* Alexza Pharmaceuticals, Inc.* Aoxing Pharmaceutical Co., Inc.* (a) Ardea Biosciences, Inc.* Auxilium Pharmaceuticals, Inc.* (a) AVANIR Pharmaceuticals, Inc. "A"* Biodel, Inc.* (a) BioMimetic Therapeutics, Inc.* BMP Sunstone Corp.* Cadence Pharmaceuticals, Inc.* (a) Caraco Pharmaceutical Laboratories Ltd.* Corcept Therapeutics, Inc.* Cornerstone Therapeutics, Inc.* Cumberland Pharmaceuticals, Inc.* (a) Cypress Bioscience, Inc.* DepoMed, Inc.* Durect Corp.* Eurand NV* Hi-Tech Pharmacal Co., Inc.* (a) Impax Laboratories, Inc.* Inspire Pharmaceuticals, Inc.* Jazz Pharmaceuticals, Inc.* Lannett Co., Inc.* MAP Pharmaceuticals, Inc.* Medicines Co.* Medicis Pharmaceutical Corp. "A" Nektar Therapeutics* (a) NeoStem, Inc.* (a) NuPathe, Inc.* Obagi Medical Products, Inc.* Optimer Pharmaceuticals, Inc.* Pain Therapeutics, Inc.* (a) Par Pharmaceutical Companies, Inc.* POZEN, Inc.* (a) Questcor Pharmaceuticals, Inc.* (a) Salix Pharmaceuticals Ltd.* Santarus, Inc.* Somaxon Pharmaceuticals, Inc.* (a) Sucampo Pharmaceuticals, Inc. "A"* SuperGen, Inc.* ViroPharma, Inc.* VIVUS, Inc.* (a) XenoPort, Inc.* Industrials 15.3% Aerospace & Defense 1.8% AAR Corp.* Aerovironment, Inc.* American Science & Engineering, Inc. Applied Energetics, Inc.* Applied Signal Technology, Inc. Astronics Corp.* (a) Ceradyne, Inc.* Cubic Corp. Shares Value ($) Curtiss-Wright Corp. (a) DigitalGlobe, Inc.* Ducommun, Inc. Esterline Technologies Corp.* GenCorp, Inc.* (a) GeoEye, Inc.* Global Defense Technology & Systems, Inc.* HEICO Corp. (a) Herley Industries, Inc.* Hexcel Corp.* Kratos Defense & Security Solutions, Inc.* Ladish Co., Inc.* LMI Aerospace, Inc.* Moog, Inc. "A"* National Presto Industries, Inc. Orbital Sciences Corp.* Taser International, Inc.* (a) Teledyne Technologies, Inc.* The Keyw Holding Corp.* Triumph Group, Inc. Air Freight & Logistics 0.4% Air Transport Services Group, Inc.* Atlas Air Worldwide Holdings, Inc.* (a) Dynamex, Inc.* Forward Air Corp. Hub Group, Inc. "A"* Pacer International, Inc.* (a) Park-Ohio Holdings Corp.* Airlines 0.7% AirTran Holdings, Inc.* Alaska Air Group, Inc.* Allegiant Travel Co. Hawaiian Holdings, Inc.* (a) JetBlue Airways Corp.* (a) Pinnacle Airlines Corp.* Republic Airways Holdings, Inc.* (a) SkyWest, Inc. US Airways Group, Inc.* (a) Building Products 0.6% A.O. Smith Corp. AAON, Inc. (a) Ameresco, Inc. " A "* American Woodmark Corp. Ameron International Corp. Apogee Enterprises, Inc. Builders FirstSource, Inc.* Gibraltar Industries, Inc.* Griffon Corp.* Insteel Industries, Inc. NCI Building Systems, Inc.* (a) PGT, Inc.* Quanex Building Products Corp. Simpson Manufacturing Co., Inc. (a) Trex Co., Inc.* (a) Shares Value ($) Universal Forest Products, Inc. Commercial Services & Supplies 2.4% ABM Industries, Inc. (a) Acco Brands Corp.* American Reprographics Co.* APAC Customer Services, Inc.* Casella Waste Systems, Inc. "A"* Cenveo, Inc.* Clean Harbors, Inc.* Consolidated Graphics, Inc.* Courier Corp. Deluxe Corp. EnergySolutions EnerNOC, Inc.* (a) Ennis, Inc. Fuel Tech, Inc.* G & K Services, Inc. "A" Healthcare Services Group, Inc. Herman Miller, Inc. Higher One Holdings Inc.* HNI Corp. (a) Innerworkings, Inc.* (a) Interface, Inc. "A" Kimball International, Inc. "B" Knoll, Inc. M&F Worldwide Corp.* McGrath Rentcorp. Metalico, Inc.* Mine Safety Appliances Co. (a) Mobile Mini, Inc.* (a) Multi-Color Corp. Rollins, Inc. (a) Schawk, Inc. Standard Parking Corp.* Standard Register Co. Steelcase, Inc. "A" Sykes Enterprises, Inc.* Team, Inc.* Tetra Tech, Inc.* (a) The Brink's Co. The Geo Group, Inc.* UniFirst Corp. United Stationers, Inc.* US Ecology, Inc. Viad Corp. Construction & Engineering 0.8% Argan, Inc.* Comfort Systems USA, Inc. Dycom Industries, Inc.* EMCOR Group, Inc.* Furmanite Corp.* Granite Construction, Inc. (a) Great Lakes Dredge & Dock Co. Insituform Technologies, Inc. "A"* Layne Christensen Co.* MasTec, Inc.* Michael Baker Corp.* MYR Group, Inc.* Northwest Pipe Co.* Orion Marine Group, Inc.* Shares Value ($) Pike Electric Corp.* Primoris Services Corp. Sterling Construction Co., Inc.* Tutor Perini Corp. Electrical Equipment 2.0% A123 Systems, Inc.* (a) Acuity Brands, Inc. (a) Advanced Battery Technologies, Inc.* (a) American Superconductor Corp.* (a) AZZ, Inc. Baldor Electric Co. Belden, Inc. Brady Corp. "A" Broadwind Energy, Inc.* Capstone Turbine Corp.* Coleman Cable, Inc.* Encore Wire Corp. Ener1, Inc.* (a) EnerSys* Franklin Electric Co., Inc. FuelCell Energy, Inc.* Generac Holdings, Inc.* GrafTech International Ltd.* Hoku Corp.* II-VI, Inc.* LaBarge, Inc.* LSI Industries, Inc. Polypore International, Inc.* Powell Industries, Inc.* PowerSecure International, Inc.* (a) Preformed Line Products Co. SatCon Technology Corp.* (a) UQM Technologies, Inc.* (a) Vicor Corp. (a) Woodward Governor Co. Industrial Conglomerates 0.2% Raven Industries, Inc. Seaboard Corp. 88 Standex International Corp. Tredegar Corp. United Capital Corp.* Machinery 3.2% 3D Systems Corp.* (a) Actuant Corp. "A" Alamo Group, Inc. Albany International Corp. "A" Altra Holdings, Inc.* American Railcar Industries, Inc.* (a) Ampco-Pittsburgh Corp. ArvinMeritor, Inc.* (a) Astec Industries, Inc.* Badger Meter, Inc. (a) Barnes Group, Inc. Blount International, Inc.* Briggs & Stratton Corp. (a) Cascade Corp. Chart Industries, Inc.* Shares Value ($) CIRCOR International, Inc. CLARCOR, Inc. (a) Colfax Corp.* Columbus McKinnon Corp.* Commercial Vehicle Group, Inc.* Douglas Dynamics, Inc. Dynamic Materials Corp. Energy Recovery, Inc.* (a) EnPro Industries, Inc.* ESCO Technologies, Inc. Federal Signal Corp. Flow International Corp.* Force Protection, Inc.* FreightCar America, Inc. (a) Gorman-Rupp Co. Graham Corp. Greenbrier Companies, Inc.* John Bean Technologies Corp. Kadant, Inc.* Kaydon Corp. L.B. Foster Co. "A"* Lindsay Corp. Lydall, Inc.* Met-Pro Corp. Middleby Corp.* (a) Miller Industries, Inc. Mueller Industries, Inc. Mueller Water Products, Inc. "A" NACCO Industries, Inc. "A" Nordson Corp. (a) Omega Flex, Inc.* PMFG, Inc.* RBC Bearings, Inc.* Robbins & Myers, Inc. Sauer-Danfoss, Inc.* Sun Hydraulics Corp. Tecumseh Products Co. "A"* Tennant Co. Titan International, Inc. (a) TriMas Corp.* Twin Disc, Inc. Wabash National Corp.* Watts Water Technologies, Inc. "A" Xerium Technologies, Inc.* Marine 0.1% Baltic Trading Ltd. Eagle Bulk Shipping, Inc.* (a) Excel Maritime Carriers Ltd.* Genco Shipping & Trading Ltd.* Horizon Lines, Inc. "A" International Shipholding Corp. Ultrapetrol Bahamas Ltd.* (a) Professional Services 1.2% Acacia Research* Administaff, Inc. Barrett Business Services, Inc. CBIZ, Inc.* CDI Corp. Corporate Executive Board Co. CoStar Group, Inc.* (a) Shares Value ($) CRA International, Inc.* Dolan Co.* Exponent, Inc.* Franklin Covey Co.* GP Strategies Corp.* Heidrick & Struggles International, Inc. Hill International, Inc.* Hudson Highland Group, Inc.* Huron Consulting Group, Inc.* ICF International, Inc.* Kelly Services, Inc. "A"* Kforce, Inc.* Korn/Ferry International* LECG Corp.* Mistras Group, Inc.* Navigant Consulting, Inc.* On Assignment, Inc.* Resources Connection, Inc. School Specialty, Inc.* SFN Group, Inc.* The Advisory Board Co.* TrueBlue, Inc.* Volt Information Sciences, Inc.* VSE Corp. Road & Rail 1.0% AMERCO* Arkansas Best Corp. Avis Budget Group, Inc.* Celadon Group, Inc.* Dollar Thrifty Automotive Group, Inc.* Genesee & Wyoming, Inc. "A"* Heartland Express, Inc. (a) Knight Transportation, Inc. (a) Marten Transport Ltd. Old Dominion Freight Line, Inc.* P.A.M. Transportation Services, Inc.* Patriot Transportation Holding, Inc.* Quality Distribution, Inc.* RailAmerica, Inc.* Roadrunner Transportation Systems, Inc.* Saia, Inc.* Universal Truckload Services, Inc.* USA Truck, Inc.* Werner Enterprises, Inc. (a) Trading Companies & Distributors 0.9% Aceto Corp. Aircastle Ltd. Applied Industrial Technologies, Inc. Beacon Roofing Supply, Inc.* BlueLinx Holdings, Inc.* CAI International, Inc.* DXP Enterprises, Inc.* H&E Equipment Services, Inc.* Houston Wire & Cable Co. (a) Interline Brands, Inc.* Shares Value ($) Kaman Corp. Lawson Products, Inc. RSC Holdings, Inc.* (a) Rush Enterprises, Inc. "A"* SeaCube Container Leasing Ltd. TAL International Group, Inc. Textainer Group Holdings Ltd. Titan Machinery, Inc.* United Rentals, Inc.* Watsco, Inc. Information Technology 18.0% Communications Equipment 2.9% Acme Packet, Inc.* ADTRAN, Inc. Anaren, Inc.* Arris Group, Inc.* Aruba Networks, Inc.* (a) Aviat Networks, Inc.* Bel Fuse, Inc. "B" BigBand Networks, Inc.* Black Box Corp. Blue Coat Systems, Inc.* Calix, Inc.* Comtech Telecommunications Corp. DG Fastchannel, Inc.* Digi International, Inc.* EMS Technologies, Inc.* Emulex Corp.* Extreme Networks, Inc.* Finisar Corp.* (a) Globecomm Systems, Inc.* Harmonic, Inc.* Infinera Corp.* (a) InterDigital, Inc.* (a) Ixia* KVH Industries, Inc.* Loral Space & Communications, Inc.* Meru Networks, Inc.* NETGEAR, Inc.* Network Engines, Inc.* Network Equipment Technologies, Inc.* Occam Networks, Inc.* Oclaro, Inc.* Oplink Communications, Inc.* OpNext, Inc.* PC-Tel, Inc.* Plantronics, Inc. Powerwave Technologies, Inc.* (a) Riverbed Technology, Inc.* SeaChange International, Inc.* ShoreTel, Inc.* Sonus Networks, Inc.* Sycamore Networks, Inc. Symmetricom, Inc.* Tekelec* UTStarcom, Inc.* (a) ViaSat, Inc.* Shares Value ($) Computers & Peripherals 0.7% Avid Technology, Inc.* (a) Compellent Technologies, Inc.* Cray, Inc.* Electronics for Imaging, Inc.* Hutchinson Technology, Inc.* Hypercom Corp.* Imation Corp.* Immersion Corp.* Intermec, Inc.* Intevac, Inc.* Novatel Wireless, Inc.* (a) Presstek, Inc.* Quantum Corp.* Rimage Corp.* Silicon Graphics International Corp.* STEC, Inc.* (a) Stratasys, Inc.* Super Micro Computer, Inc.* Synaptics, Inc.* Xyratex Ltd.* Electronic Equipment, Instruments & Components 2.4% Agilysys, Inc.* Anixter International, Inc. Benchmark Electronics, Inc.* Brightpoint, Inc.* Checkpoint Systems, Inc.* Cognex Corp. Coherent, Inc.* Comverge, Inc.* CPI International, Inc.* CTS Corp. Daktronics, Inc. (a) DDi Corp. DTS, Inc.* Echelon Corp.* (a) Electro Rent Corp. Electro Scientific Industries, Inc.* Fabrinet* FARO Technologies, Inc.* Gerber Scientific, Inc.* Insight Enterprises, Inc.* (a) IPG Photonics Corp.* L-1 Identity Solutions, Inc.* Littelfuse, Inc. Maxwell Technologies, Inc.* (a) Measurement Specialties, Inc.* Mercury Computer Systems, Inc.* Methode Electronics, Inc. Microvision, Inc.* MTS Systems Corp. Multi-Fineline Electronix, Inc.* Newport Corp.* OSI Systems, Inc.* Park Electrochemical Corp. PC Connection, Inc.* Plexus Corp.* Power-One, Inc.* (a) Pulse Electronics Corp. (a) RadiSys Corp.* Richardson Electonics Ltd. Shares Value ($) Rofin-Sinar Technologies, Inc.* Rogers Corp.* Sanmina-SCI Corp.* ScanSource, Inc.* Smart Modular Technologies (WWH), Inc.* (a) Spectrum Control, Inc.* SYNNEX Corp.* (a) TESSCO Technologies, Inc. TTM Technologies, Inc.* Universal Display Corp.* Viasystems Group, Inc.* X-Rite, Inc.* Zygo Corp.* Internet Software & Services 2.1% Ancestry.com, Inc.* Archipelago Learning, Inc.* Art Technology Group, Inc.* comScore, Inc.* Constant Contact, Inc.* DealerTrack Holdings, Inc.* Dice Holdings, Inc.* Digital River, Inc.* EarthLink, Inc. (a) Envestnet, Inc.* GSI Commerce, Inc.* InfoSpace, Inc.* Internap Network Services Corp.* Internet Capital Group, Inc.* Intralinks Holdings, Inc.* j2 Global Communications, Inc.* (a) Keynote Systems, Inc. KIT Digital, Inc.* (a) Limelight Networks, Inc.* Liquidity Services, Inc.* LivePerson, Inc.* Local.com Corp.* (a) LogMeIn, Inc.* LoopNet, Inc.* Marchex, Inc. "B" Mediamind Technologies, Inc.* ModusLink Global Solutions, Inc.* Move, Inc.* (a) NIC, Inc. OpenTable, Inc.* Openwave Systems, Inc.* Perficient, Inc.* QuinStreet, Inc.* (a) Rackspace Hosting, Inc.* (a) RealNetworks, Inc.* RightNow Technologies, Inc.* (a) Saba Software, Inc.* SAVVIS, Inc.* SPS Commerce, Inc.* Stamps.com, Inc. Support.com, Inc.* TechTarget, Inc.* (a) Terremark Worldwide, Inc.* (a) The Knot, Inc.* Travelzoo, Inc.* United Online, Inc. ValueClick, Inc.* Shares Value ($) Vocus, Inc.* Zix Corp.* IT Services 2.0% Acxiom Corp.* CACI International, Inc. "A"* Cardtronics, Inc.* Cass Information Systems, Inc. CIBER, Inc.* Computer Task Group, Inc.* CSG Systems International, Inc.* Echo Global Logistics, Inc.* Euronet Worldwide, Inc.* (a) Exlservice Holdings, Inc.* Forrester Research, Inc. Global Cash Access Holdings, Inc.* Heartland Payment Systems, Inc. iGATE Corp. (a) Integral Systems, Inc.* Jack Henry & Associates, Inc. Lionbridge Technologies, Inc.* ManTech International Corp. "A"* MAXIMUS, Inc. MoneyGram International, Inc.* (a) NCI, Inc. "A"* Online Resources Corp.* Sapient Corp. SRA International, Inc. "A"* Stream Global Services, Inc.* (a) Syntel, Inc. TeleTech Holdings, Inc.* The Hackett Group, Inc.* Tier Technologies, Inc. "B"* TNS, Inc.* Unisys Corp.* VeriFone Systems, Inc.* Virtusa Corp.* Wright Express Corp.* (a) Semiconductors & Semiconductor Equipment 3.8% Advanced Analogic Technologies, Inc.* Advanced Energy Industries, Inc.* Alpha & Omega Semiconductor Ltd.* Amkor Technology, Inc.* (a) ANADIGICS, Inc.* Applied Micro Circuits Corp.* (a) ATMI, Inc.* Axcelis Technologies, Inc.* AXT, Inc.* Brooks Automation, Inc.* Cabot Microelectronics Corp.* Cavium Networks, Inc.* (a) CEVA, Inc.* Cirrus Logic, Inc.* (a) Cohu, Inc. Conexant Systems, Inc.* (a) Cymer, Inc.* Diodes, Inc.* DSP Group, Inc.* Energy Conversion Devices, Inc.* (a) Shares Value ($) Entegris, Inc.* (a) Entropic Communications, Inc.* (a) Evergreen Solar, Inc.* (a) Exar Corp.* FEI Co.* FormFactor, Inc.* FSI International, Inc.* (a) GSI Technology, Inc.* GT Solar International, Inc.* (a) Hittite Microwave Corp.* Ikanos Communications, Inc.* Inphi Corp.* Integrated Device Technology, Inc.* Integrated Silicon Solution, Inc.* IXYS Corp.* Kopin Corp.* Kulicke & Soffa Industries, Inc.* Lattice Semiconductor Corp.* LTX-Credence Corp.* Mattson Technology, Inc.* MaxLinear, Inc. "A"* Micrel, Inc. (a) Microsemi Corp.* Mindspeed Technologies, Inc.* MIPS Technologies, Inc.* MKS Instruments, Inc.* Monolithic Power Systems, Inc.* MoSys, Inc.* Nanometrics, Inc.* Netlogic Microsystems, Inc.* (a) NVE Corp.* OmniVision Technologies, Inc.* PDF Solutions, Inc.* Pericom Semiconductor Corp.* Photronics, Inc.* PLX Technology, Inc.* Power Integrations, Inc. (a) RF Micro Devices, Inc.* Rubicon Technology, Inc.* (a) Rudolph Technologies, Inc.* Semtech Corp.* Sigma Designs, Inc.* Silicon Image, Inc.* Spansion, Inc. "A"* Standard Microsystems Corp.* Supertex, Inc.* Tessera Technologies, Inc.* Trident Microsystems, Inc.* TriQuint Semiconductor, Inc.* Ultra Clean Holdings, Inc.* Ultratech, Inc.* Veeco Instruments, Inc.* (a) Volterra Semiconductor Corp.* Zoran Corp.* Software 4.1% ACI Worldwide, Inc.* Actuate Corp.* Advent Software, Inc.* (a) American Software, Inc. "A" Ariba, Inc.* Aspen Technology, Inc.* Shares Value ($) Blackbaud, Inc. (a) Blackboard, Inc.* (a) Bottomline Technologies, Inc.* BroadSoft, Inc.* CDC Corp. "A"* CommVault Systems, Inc.* Concur Technologies, Inc.* (a) Convio, Inc.* Deltek, Inc.* DemandTec, Inc.* Digimarc Corp.* Ebix, Inc.* (a) Epicor Software Corp.* EPIQ Systems, Inc. ePlus, Inc.* Fair Isaac Corp. (a) FalconStor Software, Inc.* Fortinet, Inc.* Guidance Software, Inc.* Interactive Intelligence, Inc.* (a) JDA Software Group, Inc.* Kenexa Corp.* Lawson Software, Inc.* Magma Design Automation, Inc.* (a) Manhattan Associates, Inc.* Mentor Graphics Corp.* MicroStrategy, Inc. "A"* Monotype Imaging Holdings, Inc.* Motricity, Inc.* NetScout Systems, Inc.* NetSuite, Inc.* (a) OPNET Technologies, Inc. Parametric Technology Corp.* Pegasystems, Inc. Progress Software Corp.* PROS Holdings, Inc.* QAD, Inc. "A"* QLIK Technologies, Inc.* Quest Software, Inc.* Radiant Systems, Inc.* RealD, Inc.* RealPage, Inc.* Renaissance Learning, Inc. Rosetta Stone, Inc.* S1 Corp.* Smith Micro Software, Inc.* Solarwinds, Inc.* Sonic Solutions* Sourcefire, Inc.* SRS Labs, Inc.* SS&C Technologies Holdings, Inc.* SuccessFactors, Inc.* Synchronoss Technologies, Inc.* Take-Two Interactive Software, Inc.* (a) Taleo Corp. "A"* TeleCommunication Systems, Inc. "A"* TeleNav, Inc.* THQ, Inc.* TIBCO Software, Inc.* TiVo, Inc.* Shares Value ($) Tyler Technologies, Inc.* Ultimate Software Group, Inc.* (a) VASCO Data Security International, Inc.* Virnetx Holding Corp. Wave Systems Corp. "A"* (a) Websense, Inc.* Materials 5.5% Chemicals 2.4% A. Schulman, Inc. American Vanguard Corp. (a) Arch Chemicals, Inc. Balchem Corp. Calgon Carbon Corp.* (a) Ferro Corp.* Georgia Gulf Corp.* H.B. Fuller Co. Hawkins, Inc. Innophos Holdings, Inc. KMG Chemicals, Inc. Koppers Holdings, Inc. Kraton Performance Polymers, Inc.* Landec Corp.* LSB Industries, Inc.* Minerals Technologies, Inc. NewMarket Corp. NL Industries, Inc. Olin Corp. OM Group, Inc.* Omnova Solutions, Inc.* PolyOne Corp.* Quaker Chemical Corp. Rockwood Holdings, Inc.* Senomyx, Inc.* Sensient Technologies Corp. Solutia, Inc.* Spartech Corp.* Stepan Co. STR Holdings, Inc.* (a) TPC Group, Inc.* W.R. Grace & Co.* Westlake Chemical Corp. Zep, Inc. Zoltek Companies, Inc.* (a) Construction Materials 0.1% Headwaters, Inc.* Texas Industries, Inc. United States Lime & Minerals, Inc.* Containers & Packaging 0.5% AEP Industries, Inc.* Boise, Inc. Graham Packaging Co., Inc.* Graphic Packaging Holding Co.* Myers Industries, Inc. Rock-Tenn Co. "A" Silgan Holdings, Inc. Shares Value ($) Metals & Mining 2.0% A.M. Castle & Co.* Allied Nevada Gold Corp.* AMCOL International Corp. (a) Brush Engineered Materials, Inc.* Capital Gold Corp.* Century Aluminum Co.* Coeur d'Alene Mines Corp.* (a) General Moly, Inc.* (a) Globe Specialty Metals, Inc. Golden Star Resources Ltd.* Haynes International, Inc. Hecla Mining Co.* (a) Horsehead Holding Corp.* Jaguar Mining, Inc.* (a) Kaiser Aluminum Corp. (a) Metals USA Holdings Corp.* Molycorp, Inc.* (a) Noranda Aluminum Holding Corp.* Olympic Steel, Inc. RTI International Metals, Inc.* Stillwater Mining Co.* Thompson Creek Metals Co., Inc.* Universal Stainless & Alloy Products, Inc.* US Energy Corp.* US Gold Corp.* (a) Worthington Industries, Inc. Paper & Forest Products 0.5% Buckeye Technologies, Inc. Clearwater Paper Corp.* Deltic Timber Corp. KapStone Paper & Packaging Corp.* Louisiana-Pacific Corp.* (a) Neenah Paper, Inc. P.H. Glatfelter Co. Schweitzer-Mauduit International, Inc. (a) Verso Paper Corp.* Wausau Paper Corp. Telecommunication Services 1.0% Diversified Telecommunication Services 0.7% AboveNet, Inc. Alaska Communications Systems Group, Inc. (a) Atlantic Tele-Network, Inc. Cbeyond, Inc.* (a) Cincinnati Bell, Inc.* Cogent Communications Group, Inc.* Consolidated Communications Holdings, Inc. General Communication, Inc. "A"* Global Crossing Ltd.* Globalstar, Inc.* Hughes Communications, Inc.* IDT Corp. "B" Iridium Communications, Inc.* Neutral Tandem, Inc.* (a) PAETEC Holding Corp.* Premiere Global Services, Inc.* Shares Value ($) Vonage Holdings Corp.* Wireless Telecommunication Services 0.3% FiberTower Corp.* ICO Global Communications (Holdings) Ltd.* NTELOS Holdings Corp. Shenandoah Telecommunications Co. Syniverse Holdings, Inc.* USA Mobility, Inc. Utilities 2.9% Electric Utilities 1.2% ALLETE, Inc. Central Vermont Public Service Corp. Cleco Corp. (a) El Paso Electric Co.* Empire District Electric Co. (a) IDACORP, Inc. MGE Energy, Inc. (a) Otter Tail Corp. (a) PNM Resources, Inc. Portland General Electric Co. UIL Holdings Corp. Unisource Energy Corp. Unitil Corp. Gas Utilities 1.1% Chesapeake Utilities Corp. New Jersey Resources Corp. Nicor, Inc. Northwest Natural Gas Co. (a) Piedmont Natural Gas Co., Inc. (a) South Jersey Industries, Inc. (a) Southwest Gas Corp. The Laclede Group, Inc. WGL Holdings, Inc. Independent Power Producers & Energy Traders 0.1% American DG Energy, Inc.* (a) Dynegy, Inc.* Multi-Utilities 0.3% Avista Corp. Black Hills Corp. CH Energy Group, Inc. NorthWestern Corp. Water Utilities 0.2% American States Water Co. Artesian Resources Corp. "A" Cadiz, Inc.* (a) California Water Service Group Connecticut Water Service, Inc. Consolidated Water Co., Ltd. Middlesex Water Co. SJW Corp. York Water Co. (a) Total Common Stocks (Cost $286,957,338) Principal Amount ($) Value ($) Government & Agency Obligation 0.2% US Treasury Obligation US Treasury Bill, 0.175%**, 5/5/2011 (b) (Cost $769,537) Shares Value ($) Closed-End Investment Companies 0.2% Apollo Investment Corp. Golub Capital BDC LLC Kayne Anderson Energy Development Co. THL Credit, Inc. Total Closed-End Investment Companies (Cost $896,969) Shares Value ($) Securities Lending Collateral 16.0% Daily Assets Fund Institutional, 0.27% (c) (d) (Cost $53,398,987) Cash Equivalents 2.7% Central Cash Management Fund, 0.19% (c) (Cost $9,059,066) % of Net Assets Value ($) Total Investment Portfolio (Cost $351,081,897)+ Other Assets and Liabilities, Net (a) ) ) Net Assets * Non-income producing security. ** Annualized yield at time of purchase; not a coupon rate. +The cost for federal income tax purposes was $355,175,765. At December 31, 2010, net unrealized appreciation for all securities based on tax cost was $32,074,927. This consisted of aggregate gross unrealized appreciation for all securities in which there was an excess of value over tax cost of $75,448,422 and aggregate gross unrealized depreciation for all securities in which there was an excess of tax cost over value of $43,373,495. (a) All or a portion of these securities were on loan, amounting to $50,907,809. In addition, included in other assets and liabilities, net are pending sales, amounting to $548,930, that are also on loan (see Notes to Financial Statements). The value of all securities loaned at December 31, 2010 amounted to $51,456,739, which is 15.4% of net assets. (b) At December 31, 2010, this security has been pledged, in whole or in part, to cover initial margin requirements for open futures contracts. (c) Affiliated fund managed by Deutsche Investment Management Americas Inc. The rate shown is the annualized seven-day yield at period end. (d) Represents collateral held in connection with securities lending. Income earned by the Fund is net of borrower rebates. REIT: Real Estate Investment Trust At December 31, 2010, open futures contracts purchased were as follows: Futures Currency Expiration Date Contracts Notional Value ($) Unrealized Appreciation ($) Russell E Mini 2000 Index USD 3/18/2011 Currency Abbreviation USD United States Dollar For information on the Fund's policy and additional disclosures regarding futures contracts, please refer to Note B in the accompanying Notes to Financial Statements. Fair Value Measurements Various inputs are used in determining the value of the Fund's investments. These inputs are summarized in three broad levels. Level 1 includes quoted prices in active markets for identical securities. Level 2 includes other significant observable inputs (including quoted prices for similar securities, interest rates, prepayment speeds, and credit risk). Level 3 includes significant unobservable inputs (including the Fund's own assumptions in determining the fair value of investments). The inputs or methodology used for valuing securities are not necessarily an indication of the risk associated with investing in those securities. The following is a summary of the inputs used as of December 31, 2010 in valuing the Fund's investments. For information on the Fund's policy regarding the valuation of investments, please refer to the Security Valuation section of Note A in the accompanying Notes to Financial Statements. Assets Level 1 Level 2 Level 3 Total Common Stocks (e) $ $
